Citation Nr: 1636413	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  11-28 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for proctitis.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from March 1953 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In an April 2015 decision the Board granted entitlement to an initial 30 percent rating and remanded the matter for an initial evaluation in excess of 30 percent.  The Board again remanded this appeal in February 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From July 9, 2009, to October 4, 2015, the preponderance of the evidence shows that the Veteran's proctitis causes occasional involuntary bowel movements necessitating the wearing of a pad but not extensive leakage and fairly frequent involuntary bowel movements.

2.  From October 5, 2015, the preponderance of the evidence shows that the proctitis causes extensive leakage and fairly frequent involuntary bowel movements but not complete loss of sphincter control.  

3.  By an August 2015 letter the Veteran was asked to provide information necessary to adjudicate his claim of entitlement to a TDIU, to include submitting a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, more than a year has passed since he was sent this letter, and he has not submitted the requested evidence and information. 


CONCLUSIONS OF LAW

1.  At all times from July 9, 2009, to October 4, 2015, the criteria for a rating in excess of 30 percent for proctitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.27, 4.114, Diagnostic Codes 7332 (2015). 

2.  At all times from October 5, 2015, the criteria for a 60 percent rating for proctitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.27, 4.114, Diagnostic Codes 7332 (2015). 

3.  By failing to submit requesting information and/or forms for critical evidence needed to properly adjudicate his claim for a TDIU, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2015); 38 C.F.R. § 3.158(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Rating Claim

The Veteran and his representative in writings to VA assert, in substance, that the claimant is entitled to higher ratings for proctitis at all times from July 9, 2009.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Initially, the Board notes that the Veteran in August 2015 identified a private doctor who had records of his treatment and gave permission to VA to request these records.  However, the Veteran did not thereafter provide VA with an authorization to obtain this doctor's records despite being asked to do so by VA in an earlier August 2015 letter and again in a later March 2016 letter.  Therefore, the Board finds that VA adjudication of this appeal may go ahead without once again requesting these records.  See Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005) (holding that VA is under no duty to obtain records for which the Veteran has not provided an authorization as the claimant cannot remain in a passive role).

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

In the December 2009 rating decision the RO granted service connection for proctitis and rated it as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7332, effective from July 9, 2009.  The January 2015 rating decision granted the proctitis a 30 percent rating effective from October 24, 2011.  In April 2015, the Board granted the proctitis a 30 percent rating effective from July 9, 2009.

Diagnostic Code 7332 provides ratings for "[r]ectum and anus, impairment of sphincter control."  38 C.F.R. § 4.114.  A 10 percent rating is warranted for constant slight, or occasional moderate leakage.  Id.  A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad.  Id.  A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  Id.  Finally, a 100 percent rating is warranted when there is complete loss of sphincter control.  Id. 

a. From July 9, 2009, to October 4, 2015

The Veteran notified the August 2009 VA examiner that he had diarrhea with six to seven stools a day four days a week.  He also reported that he wore protective pads whenever he is going to be out of the house more than two hours and that ". . . when he has to go, he has to go. . ." .  Similarly, he stated on his October 2011 VA Form 9 that although he took medication to control his diarrhea, he nonetheless has leakage of stool three to four times a month, and his fecal leakage requires him to wear a pad.  Likewise, he notified the January 2015 VA examiner, among other things, that he had had fecal incontinence two to three times a month and he had to wear pads.  He also reported having a "rollercoaster transition of bowel movements, fecal incontinence, and embarrassing accidents."  At the examination, the examiner noted that the Veteran wore a pad.  Moreover, the Board finds that the Veteran is competent to report on having fecal leakage and wearing a pad because this adverse symptomatology is observable by a lay person.  See Davidson.  The Board also finds that his claims regarding fecal leakage and wearing a pad are credible because this adverse symptomatology is consistent with the other evidence of record.  Id.  

However, despite the above credible reports regarding the Veteran's adverse symptomatology, the Board notes that he also told the August 2009 VA examiner he had no loss of sphincter control or involuntary bowel movement.  Moreover, the August 2009 VA examiner reported that he had a strong rectal tone, was not wearing a protective pad, had no staining of his shorts, and, while he had arrived to the examination 3 hours early, he did not have to use the bathroom during this time.  Furthermore, the January 2015 VA examiner opined that the Veteran did not have any functional limitations due to his proctitis, his proctitis did not have an effect on his usual occupation with resulting work problems, and his proctitis did not have an effect on his daily activities.  

Given the above history which shows a problem with fecal incontinence, at its worst, three to four times a month and a need to wear a pad but an examination in which it was noted that he had a strong rectal tone, the Board finds that the most probative evidence of record shows that the Veteran's adverse symptomatology is more closely characterized as causing occasional involuntary bowel movements necessitating wearing of a pad as opposed to extensive leakage and fairly frequent involuntary bowel movements.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

Therefore, the Board finds that the Veteran does not meet the criteria for a 60 percent rating for proctitis and the claim for a higher evaluation during this time is denied.  38 C.F.R. § 4.114, Diagnostic Code 7332.  Furthermore, because the adverse symptomatology due to the Veteran's proctitis is substantially the same at all times from July 9, 2009, to October 4, 2015, the Board finds that it need not consider a further staged rating.  See Fenderson.

b. From October 5, 2015

With the above criteria in mind, the Veteran notified the October 5, 2015, VA examination, among other things, that he has problems with constipation for several days, alternating with seven days of normal bowel movements, and several days of diarrhea.  He also reported that he has rectal leakage three to four times per week for which he wears a pad.  He also reports that he occasionally has had fecal incontinence in public locations.  The examiner also noted that the Veteran reports that several days every two weeks he will have diarrhea/leakage.  On examination, it was opined that the Veteran has impairment of sphincter control (i.e., six to eight days per month has diarrhea and leakage) and rectal prolapse with constant slight or occasional moderate leakage.  It was also opined that, while the Veteran's rectal tone is only slightly weakened, he still may not be able to control defecation when he has strong spasms.

As noted above, the Board finds that the Veteran is competent to report on having fecal leakage and wearing a pad because this adverse symptomatology is observable by a lay person.  See Davidson.  Moreover, the Board finds that his claims regarding fecal leakage and wearing a pad are credible because this adverse symptomatology is consistent with the other evidence of record.  See Davidson.  

In summary, the above record shows for the first time the Veteran having a problem with fecal incontinence as often as three to four times per week (i.e., twelve to sixteen times a month) and objective evidence on examination of a weakened rectal tone which may interfere with the claimant's ability to control defecation.  Therefore, with granting the Veteran the benefit of any doubt in this matter, the Board finds that the most probative evidence of record shows that his adverse symptomatology is more closely characterized as causing extensive leakage and fairly frequent involuntary bowel movements as opposed to occasional involuntary bowel movements necessitating wearing of a pad or complete loss of sphincter control.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Owens.  

Therefore, the Board finds that the Veteran meets the criteria for a 60 percent rating for proctitis, but no more, from October 5, 2015.  38 C.F.R. § 4.114, Diagnostic Code 7332.  Furthermore, because VA only first became aware of the increased adverse symptomatology due to the Veteran's proctitis at the time of the October 5, 2015, VA examination and because his adverse symptomatology is substantially the same at all times since, the Board finds that it need not consider a further staged rating.  See Fenderson.

The TDIU Claim

When evidence requested in connection with an original claim or a claim for increase is not furnished within a year of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).

In April 2015, the Board found that the record raised a claim for TDIU based on the United States Court of Appeals for Veterans Claims (Court) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board thereafter remanded this matter, in part, to obtain from the Veteran a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  

In this regard, the Board notes that a VA Form 21-8940 asks a veteran which service-connected disability or disabilities prevent him from securing or following a substantially gainful occupation, and the treatment he has received for the disability(ies).  The veteran is further asked to supply information about his employment, including dates when his disability(ies) affected full-time employment, the date the veteran last worked full-time, and the date the veteran became too disabled to work.  VA Form 21-8940 also requests information regarding the veteran's employment, educational, and training history, to include all employers for the last five years, the hours worked per week, the time lost from illness, the circumstances under which the veteran left his last job, and whether the veteran has attempted to obtain employment since he became too disabled to work. 

In an August 2015 letter, the RO requested that the Veteran complete, sign, and return the enclosed VA Form 21-8940.  The Veteran was also asked to complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider so that VA can obtain treatment information and asked to ask his last employer to complete and return the enclosed VA Form 21-4192, Request for Employment Information.  The Veteran was also strongly encouraged to send the information or evidence as soon as he can.  

Later in August 2015, the Veteran replied to the August 2015 letter.  However, the reply did not include a completed VA Form 21-8940 and/or VA Form 21-4192.

In February 2016, the Board again remanded this matter, in part, to obtain from the Veteran a completed VA Form 21-8940.

In March 2016, the RO again requested that the Veteran complete, sign, and return the enclosed VA Form 21-8940, the enclosed VA Form 21-4142, and the enclosed VA Form 21-4142a, and General Release for Medical Provider Information.  The Veteran was once again strongly encouraged to send the information or evidence as soon as he can.  

To date, neither the Veteran nor his representative has replied to the first March 2016 letter with a completed VA Form 21-8940, VA Form 21-4142, VA Form 21-4142a, and/or a statement with comparable information.   

The critical facts at this stage are clear.  The Veteran has not provided the information or VA forms necessary for VA to adjudicate his claim of entitlement to a TDIU rating, and particularly since the August 2015 letter.  Although the Board can piece together some of his employment information from various records found in the claims file, the Veteran has never provided VA with specific information regarding his employment, education, training, the date he stopped working, the reason he stopped working, etc. . . that is only found on a completed VA Form 21-8940.

The Board is presented with a less-than-complete evidentiary picture, made so by the Veteran's failure to cooperate.  In such circumstances, proper adjudication on the merits is not possible.  The governing regulation in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned).  Notably, the Court has held that even if an appellate is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012).

Hence, the Board has no recourse but to conclude that because of his failure to cooperate the Veteran has abandoned his claim for a TDIU.  As such, the Board finds that the appeal must be denied.  Id. 


ORDER

A rating in excess of 30 percent for proctitis prior to October 5, 2015 is denied. 

Subject to the law and regulations governing payment of monetary benefits, a 60 percent rating for proctitis is granted effective October 5, 2015.  

The appeal seeking entitlement to TDIU is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


